DETAILED ACTION
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Applicant has elected Group I claims 1-9 with traverse.  Applicant asserts that all claims are generally directed to the truncating of data and amendments adding features of a register to other claims makes the search a single search without undue burden.  
The Examiner had indicated a burden was present because a search of one invention will not likely yield pertinent prior art to all invention.  Specifically, a programming register for storing specific values will not likely yield pertinent art for features such as an image host that detects a tripod.  Applicant has tried to remedy the situation by adding the feature of a register to other independent claims however, the addition as amended does not require a programming register to store a “first value indicating a duration of an integration time” or “a second value indicating an exposure truncate decision.”  Claim 10 merely requires to monitor a value stored in a programming register.  It does not even require that the register is part of the invention, merely that a register is monitored.  Similar analysis can be done for claim 17.  Therefore, all inventions are still independent and distinct as indicated by the Examiner in the restriction requirement.
Furthermore, the Examiner had indicated the burden was magnified when dependent claims were considered and the Applicant arguments do not address such features.  For example, the search required for an image host that detects movement of a tripod, or monitors user input or detecting ambient lighting will be significantly different that searches for selection of specific long and short exposure times from a programming register, or rolling shutter operations etc.  
Therefore, the Examiner is not persuaded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hizi et al. US 2017/0150076 hereinafter referred to as Hizi in view of  Yang et al. US 11,252,337 hereinafter referred to as Yang.
In regards to claim 1, Hizi teaches:
	“An image sensor, comprising: an array of pixels”
	Hizi Figures 1-2 inter alia teach an array of pixels.
	“ … a first value indicating a duration of an integration time”
	Hizi paragraph [0112] teaches A first set of exposure periods may include a set of longer length exposure periods for long integration times, whereas a second set of exposure periods may include a set of shorter length exposure periods for short integration times.
	“and a second value indicating an exposure truncate decision”
	Hizi paragraph [0093] and Figure 5 teaches at S560 the timing circuit 106 selects at least one exposure time for each of the sub-arrays from the set of exposure times calculated at S540.  The Examiner interprets that selection of a short exposure time as opposed to a long exposure time is equivalent to a decision to truncate.  Hizi paragraph [0084] teaches the timing circuit 106 may control the exposure times (or shutter signals) applied to different portions of the APS array based on brightness (or dynamic range) of corresponding portions of a scene being captured.  The Examiner interprets the brightness or dynamic range is a value that indicates a truncation decision because it is this value that determines longer or shorter exposure times.
	“and a controller in read communication with [circuitry] and configured to, monitor the second value; and operate the array of pixels to capture an image frame in accord with1 the first value and the second value”
	Hizi teaches in paragraph [0051] a timing circuit may calculate and set an exposure time (or set of exposure times or sets of exposure times) for each sub-array of pixels.
	Hizi does not explicitly teach:
	“a set of one or more programming registers configured to store [exposure values]” and “the set of one or more programming registers”
	Yang teaches in Figure 1 and column 4 lines 50-55 one of the contexts stored in the register sets 122_1-122_N can be loaded to configure the image sensor array 110, the context switch control unit 130 and the exposure control unit 140.  Yang column 4 lines 3-20  and Table  1 teaches each context indicates a unique combination of settings for multiple components in the image capturing device 100, such as, the image sensor array 110, the context switch control unit 130 and the exposure control unit 140.  From Table 1 it is known that exposure time and switching condition are part of the contexts.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hizi in view of Yang to have included the features of “a set of one or more programming registers configured to store [exposure values]” and “the set of one or more programming registers” because it is necessary to provide a method to improve the AE control mechanism (Yang column 1 lines 54-55).
	In regards to claim 2, Hizi/Yang teach all the limitations of claim 1 and further teach:
	“wherein the controller is configured to: determine, prior to beginning the capture of the image frame, that the second value indicates a decision not to truncate; operate the array of pixels in accord with the first value to begin capturing the image frame; after beginning to capture the image frame, determine that the second value has been adjusted to indicate a decision to truncate; and truncate the capture of the image frame before satisfying the duration of the integration time indicated by the first value”
	This limitation appears to be the starting of capture of a frame at a longer exposure time and during capture changing to a short capture time.  Hizi teaches this throughout the specification but specifically, Hizi paragraph [0084] teaches the timing circuit 106 may control the exposure times (or shutter signals) applied to different portions of the APS array based on brightness (or dynamic range) of corresponding portions of a scene being captured.  From Figures 3-4 at least it teaches imaging subframes portions at different exposures.
	In regards to claim 3, Hizi/Yang teach all the limitations of claim 2 and further teach:
	“wherein the controller is configured to initiate a readout of the array of pixels after beginning the truncation”
	Hizi paragraph [0063] teaches the application of a reset transfer pulse to a pixel initiates the exposure time (or period) for that pixel, and the application of a readout transfer pulse ends the exposure time (or period) for that particular pixel.  If the readout ends the exposure time then the exposure time has necessarily begun.  The truncation is merely the short exposure time.
	In regards to claim 4, Hizi/Yang teach all the limitations of claim 2 and further teach:
	“wherein the controller is configured to operate the array of pixels to capture the image frame in accord with a rolling shutter”
Hizi teaches a rolling shutter in paragraph [0061], inter alia.
In regards to claim 5, Hizi/Yang teach all the limitations of claim 4 and further teach:
“wherein the controller is configured to truncate the capture of the image frame by truncating an integration time of each line of pixels in the array of pixels after a same truncated integration time”
Hizi paragraph [0075] teaches when a rolling shutter is applied for each line of a pixel array, the timing circuit 106 independently identifies vertical strips in a particular row to which pixel reset activation for a given exposure time should be applied.  Hizi paragraph [0003] and Figure 9 teach  a WDR example in which a single long exposure time and a single short exposure time are applied to the pixel array alternately on a line-by-line basis.
In regards to claim 6, Hizi/Yang teach all the limitations of claim 2 and further teach:
“the image frame is grouped with a subsequent image frame that follows the image frame; and the controller is configured to, after truncating the capture of the image frame, capture the subsequent image frame using the integration time that was used for the image frame”
Hizi teaches in paragraph [0088] the timing circuit 106 determines the long and short exposure time for each of the selected points on the grid based on data from a previous frame. In one example, the data from a previous frame refers to histograms of an image of the scene for frame n on each sub-array of the APS array.  The Examiner interprets that a scene is a grouping of frames.  This feature appears to be a specific use application to a scene in which motion does not occur between two or more frame because in these uses the histogram from a previous to a current frame will not change.
In regards to claim 9, Hizi/Yang teach all the limitations of claim 1 and further teach:
“wherein: the set of one or more programming registers is configured to store a third value indicating a truncated duration of a truncated integration time; and the controller is configured to, determine that the second value indicates a decision to truncate; and operate the array of pixels in accord with the third value to capture the image frame”
The feature appear to be having more than one short exposure period as the third value.  Hizi paragraph [0100] teaches the timing circuit 106 then rounds the calculated exposure times to a nearest exposure time from among exposure times of the image sensor (e.g., 32 ms, 16 ms, 8 ms, 4 ms, 2 ms).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422